Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 01/19/2021.
Claims 1, 4, 6-8, 12-14, 16-18 and 20 are amended by the Applicants.
Claims 2-3 and 15 cancelled by the Applicants.
Claims 1, 4-14 and 16-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of managing resources of a resource-controlled system that employ adaptive learning techniques for managing resources. The cited prior art taken alone or in combination fail to teach, in the context of the claim limitations and in combination with the other claimed limitations “…assess whether the modification action having the first resource variation parameter fulfills at least one safety criterion, and substitute the first resource variation parameter by a second resource variation parameter having a finer scale resource quantity than the first resource variation parameter responsive to the safety criterion not being fulfilled, modify the resources of the resource-controlled system by effecting the modification action prior to updating the value function of the adaptive learning agent; determine a macro-modification action adjacent to the modification action by at least rounding the second resource variation parameter to an integer multiple of a predefined resource increment, wherein the value function is defined for the one or more system states resulting from one or more macro-modification actions, wherein the macro-modification action includes at least one resource variation parameter equal to the integer multiple of the predefined resource increment, and wherein the value function is updated for a system state which would have resulted from the macro-modification action adjacent to the modification action; and reverse the modification action to further modify the resources of the resource- controlled system”  as recited in a manner in the independent claims 1, 14 and 20.
The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited art:
Banga et al. discloses general-purpose operating systems provide inadequate support for resource management in large-scale servers. Applications lack sufficient control over scheduling and management of machine resources, which makes it difficult to enforce priority policies, and to provide robust and controlled service. There is a fundamental mismatch between the original design assumptions underlying the resource management mechanisms of current general-purpose 
Waldspurger discloses VMware ESX Server is a thin software layer designed to multiplex hardware resources efficiently among virtual machines running unmodified commodity operating systems. This paper introduces several novel ESX Server mechanisms and policies for managing memory. A ballooning technique reclaims the pages considered least valuable by the operating system running in a virtual machine. An idle memory tax achieves efficient memory utilization while maintaining performance isolation guarantees. Content-based page sharing and hot I/0 page remapping exploit transparent page remapping to eliminate redundancy and reduce copying overheads. These techniques are combined to efficiently support virtual machine workloads that overcommit memory.
Foster et al. discloses the realization of end-to-end quality of service (QoS) guarantees in emerging network-based applications requires mechanisms that support first dynamic discovery and then advance or immediate reservation of resources that will often be heterogeneous in type and implementation and independently controlled and administered. We propose the Globus Architecture for Reservation and Allocation (GARA) to address these four issues. GARA treats both reservations and computational elements such as processes, network flows, and memory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.


/Satish Rampuria/Primary Examiner, Art Unit 2193